       Case: 3:20-cv-00236-NBB-RP Doc #: 6 Filed: 10/05/20 1 of 1 PageID #: 20




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                OXFORD DIVISION

TEVIN LAVONTA STRICKLEN                                                                PLAINTIFF

v.                                                                       No. 3:20CV236-NBB-RP

MALLIE NESBIT, ET AL.                                                              DEFENDANTS

                                    ORDER OF DISMISSAL

       The court takes up, sua sponte, the dismissal of this cause. On August 18, 2020, the

court entered an order requiring the plaintiff to keep the court apprised of his current address.

The court cautioned the plaintiff that failure to comply with the order would result in the

dismissal of this case without prejudice. Despite this warning, the court has received mail

returned from the last address Mr. Stricklen provided. This case is therefore DISMISSED

without prejudice for failure to prosecute and for failure to comply with an order of the court

under FED. R. CIV. P. 41(b).


       SO ORDERED, this, the 5th day of October, 2020.


                                                       /s/ Neal Biggers
                                                      NEAL B. BIGGERS
                                                      SENIOR U. S. DISTRICT JUDGE
